Citation Nr: 0508475	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-05 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision by the 
Cleveland, Ohio, Regional Office (RO) that denied the 
veteran's claim of service connection for PTSD.  The claim 
was certified to the Board by the Buffalo, New York, RO. 

In March 2005, the veteran's motion that his case be advanced 
on the Board's docket was denied.


REMAND

The veteran has alleged combat service in Korea.  In June 
2003, the RO requested that the U.S. Armed Services Center 
for Research of Unit records (USASCRUR), provide verification 
of combat exposure for Brownie Information Rifleman (BAR) who 
served with Company E, 7th Cavalry Regiment (Garry Owen), 1st 
Cavalry Division.  In October 2003, the USASCRUR indicated 
that the 7th Cavalry Regiment unit history was reviewed, and 
they reported that the regiment was not exposed to combat 
from 1951 to 1952.  USASCRUR noted, however, that it did not 
have access to morning reports. 

The representative argues that further attempts to verify the 
veteran's stressors should be made.  The Board agrees, 
particularly in light of the unavailability of the 
appellant's service medical and personnel records.  

In this regard, the 7th Cavalry Regiment is one of the most 
highly decorated units in Army History.  It was General 
George Custer's regiment at the Battle of Little Bighorn in 
1876.  It was subject of the highly respected book and movie 
We Were Soldiers Once ...And Young, in light of its 
participation in the first major battle against North 
Vietnamese forces at the Battle for the Ia Drang Valley.  It 
participated in the lightening ground assault during Desert 
Storm, and it currently is deployed and serving in the Iraqi 
Theater of Operations.  

More specific to this case is the fact that Second Battalion, 
7th Cavalry Regiment (2/7), to which Company E was attached, 
was "one of the first units to arrive in Korea (in 1950) and 
it was immediately thrown into the fray. Heavy casualties 
were suffered in each battle but the battalion somehow stayed 
together and always had the strength to battle again."  
Because of this unnatural ability to keep coming back, North 
Korean forces gave 2/7 the nickname, the "Ghost Battalion."  
www.globalsecurity.org/military/agency/army/2-7cav.htm 

While USASCRUR correctly reports that 7th Cavalry relocated 
to Japan by 1952, numerous web pages clearly show that the 
unit was involved in combat in 1951.  See, e.g. the casualty 
list at www.2id.org/1-casnav.htm  As the veteran reports 
joining the 7th Cavalry Regiment in approximately September 
1951, and as the record shows that he held an infantry 
military occupational specialty, the undersigned concludes 
that under the VCAA further steps are in order to try and 
verify whether the appellant was exposed to an in-service 
stressor.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, the Board finds that the following additional 
development is warranted:

1.  The RO should directly ask the 
veteran if he received the Combat 
Infantryman's Badge, or any other award 
reflective of combat service.  If so, he 
should provide documentation that he 
received such, including copies of any 
official orders.  In addition, he should 
be asked when he joined Company E, 2d 
Battalion, 7th Cavalry Regiment, 1st 
Cavalry Division, and when he arrived in 
Korea.  (The Board finds that given the 
fact that the veteran did join the Army 
until March 1951, he not serve in Korea 
in March 1951 despite the appellant's 
report to the contrary.)

2.  Following receipt of the veteran's 
response as to when he arrived in Korea, 
a request should be made that the morning 
reports of Company E, 2d Battalion, 7th 
Cavalry Regiment, 1st Cavalry Division be 
reviewed by the National Personnel 
Records Center (NPRC), and the Director, 
National Archives and Records 
Administration (NARA) in an attempt to 
verify the appellant's combat service.  
If the veteran does not respond, morning 
reports from Company E, 2/7, should be 
reviewed for the period from September to 
December 1951, to determine when the 
appellant joined his unit, and whether he 
served in combat.  Any unit records 
reflecting special orders announcing the 
award of the Combat Infantryman's Badge 
to members of 2/7 should be reviewed by 
NPRC and NARA to determine whether there 
is evidence supporting the appellant's 
claim of combat service in Korea.

3.  Thereafter, if an in-service stressor 
(or stressors) is independently verified, 
a VA psychiatric examination for 
compensation purposes should be afforded 
the claimant, to address whether a 
diagnosis of PTSD due to a verified in-
service stressor(s) may be made.  All 
necessary tests should be conducted.  The 
claims folder with a copy of this remand 
must be made available to the examiner 
for review in association with the 
examination.  The examiner should answer 
the following: Is it at least as likely 
as not that PTSD is due to an 
independently verified in-service 
stressor?

4.  Thereafter, and following any other 
appropriate development, the RO should 
readjudicate the remanded claim.  If the 
determination remains to any extent 
adverse to the claimant, he and his 
representative must be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should then be afforded 
the applicable time to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

